4 U.S. 303 (____)
4 Dall. 303
Commonwealth
versus
Matlack.
Supreme Court of United States.

M`Kean, attorney-general, for the commonwealth.
Dallas, for the defendant.
But, after argument, the COURT declared, that the defendant could not indirectly recover from the state, a substantive, independent, claim by way of set-off, any more than he could directly recover a debt due from the state, by bringing a suit against her. That the present action was brought to compel an account for money received for the use of the Senate; in which the defendant, if he proved, that the money received was so applied, would be entitled to a verdict; but that even then, he could not be entitled to a verdict for the amount of his advances; which the Senate alone was competent to allow.
Verdict, generally, for the defendant.